In a negligence action to recover damages for personal injury, the plaintiffs Peter Chema and Michael Chema appeal from an order of the Supreme Court, Westchester County, entered October 17, 1963, which denied their motion for leave to amend their bill of particulars so as to include additional claimed injuries and expenses. Order reversed, without costs, and motion to amend the bill of particulars granted. The “proposed amended and supplemental bill of particulars” heretofore *769served shall be deemed the amended bill of particulars. This motion is granted on the condition, however, that the said plaintiffs, Peter Chema and Michael Chema, shall submit to physical and oral pretrial examinations by the defendants upon 10 days’ written notice by defendants, provided that such notice shall be served upon the attorney for said plaintiffs within 30 days after entry of the order hereon. In the event that said plaintiffs shall default in submitting to such examinations, then upon proof of such default the order will be affirmed, with $10 costs and disbursements. In our opinion, under all the circumstances, the exercise of a sound discretion and the interests of justice require that the appellants be allowed to amend their bill of particulars upon the conditions stated (Duffy v. Bmlcs, 15 A D 2d 663; ICnojf v. Caccavallo, 7 A D 2d 654; Green v. Mower, 3 A D 2d 788). Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.